In an action by a wife for separation, an order was made granting her motion' for temporary alimony and a counsel fee and referring the matter to an Official Referee to hear and report as to the amounts. The appeal is from so much of an order as denied the wife’s motion to confirm the report of the Official Referee recommending $200 a week alimony and a $2,000 counsel fee, and as sets the ease down for immediate trial. Order modified (1) by striking therefrom the first and second ordering paragraphs and by substituting in place of the first ordering paragraph a provision that the motions to confirm and disaffirm the report of the Official Referee be denied, and (2) by adding to said order provisions granting the motion for temporary alimony and a counsel fee to the extent of directing respondent (a) to pay to appellant $100 a week for the support and maintenance of appellant and the infant child of the parties, and (b) to pay to appellant a counsel fee of $1,000, payable $500 within five days after the entry of the order hereon and $500 when the case is placed on the calendar for trial. As so modified, order, insofar as appealed from, affirmed, without costs. This case, without further delay, should be brought to trial by the appellant, and if that is not accomplished the respondent may move for an order permitting him to discontinue the alimony (Bleiman v. Bleiman, 272 App. Div. 760; Tee v. Chay, 277 App. Div. 782; Yudell v. Yudell, 282 App. Div. 649; Amos v. Amos, 282 App. Div. 692.) Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.